DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinley (2014/0160820).
McKinley teaches a system comprising: a current transformer 112 comprising: a primary coil; and a secondary coil 122comprising at least two taps 124,130; a tap selection circuit 162c; a current measurement apparatus configured to produce an indication of an amount of current flowing in the secondary coil (see Abstract, second to last line, “condition sensed in the powered circuit”); a power supply 142 electrically connected to a first one of the taps, the power supply configured to receive electrical power from the first one of the taps; and a controller 164c coupled to the power supply and the current measurement apparatus, the controller configured to receive electrical power from the power supply and to control the tap selection circuit based on the indication of an amount of current in the secondary coil.
With respect to claim 2, the McKinley device is said to measure and respond to secondary current to control the connection of taps to a sensor power supply.
With respect to claim 3, it is intrinsic for a current transformer to be connected to a circuit breaker as part of an arrangement to generate a trip signal.
With respect to independent claim 16, the recited use of the McKinley device as a line sensor makes connection of the device to an electronic relay intrinsic to the expected usage of the device.

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the use of a switch for each tap, that have not been taught or been fairly suggested by the prior art of record.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 30, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836